                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 1:17-CR-41-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
CARL JAY WHITSON,                      )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. See Doc. No. 30. Defendant, an inmate at Ashland FCI with a

scheduled release date of October 26, 2020, asks the Court to reduce his sentence based on the

extreme circumstances of COVID-19. In support, he maintains that he suffers from rheumatoid

arthritis, and that the medication he takes has “possible side effects of weakening one’s immune

system.” Id. at 1-3. He also states that he has “complied with current law and waited 30 days from

the dated requested home confinement from [the prison Warden].” Id. at 4.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” Defendant has not

submitted any evidence to the Court showing that he has both a model disciplinary record and an

increased health risk from COVID-19.1 As the Third Circuit has recognized, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” Raia, 2020 WL 1647922, at *2. Thus, because



1
  Furthermore, Defendant asserts in his motion that his current, scheduled home confinement
date is June 3, 2020. (Id. at 4). If this date is accurate, then Defendant has only a few weeks left
to serve his prison sentence. The Court will defer to the BOP’s determination as to whether to
allow Defendant to move to home confinement before that date, as the BOP is in a better position
than this Court to determine Defendant’s particularized risk.


      Case 1:17-cr-00041-MOC-WCM Document 31 Filed 05/08/20 Page 1 of 2
Defendant has failed to submit supporting evidence, the Court declines to modify Defendant’s

sentence at this time.

                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, Doc. No. 30, is DENIED.

                                       Signed: May 8, 2020




      Case 1:17-cr-00041-MOC-WCM Document 31 Filed 05/08/20 Page 2 of 2
